Title: From George Washington to John Augustine Washington, 13 October 1775
From: Washington, George
To: Washington, John Augustine



Dear Brother,
Camp at Cambridge Octr 13th 1775.

Your favour of the 12th Ulto came safe to hand a few days ago; by it I gladly learnt that your Family were recover’d of the

two complaints which had siezed many of them; and confind my Sister—I am very glad to hear also, that the Convention had come to resolutions of Arming the People, and preparing vigorously for the defence of the Colony; which, by the latest Accts from England will prove a salutary Measure. I am also pleasd to find that the Manufactury of Arms and Ammunition have been attended to with so much care—a plenty of these and unanimity and Fortitude among ourselves must defeat every attempt that a diabolical Ministry can Invent to Inslave this great Continent. In the Manufacturing of Arms for Publick use great care should be taken to make the bores of the same size, that the same Ball may answer, otherwise great disadvantages may arise from a mixture of Cartridges.
The Enemy by their not coming out, are, I suppose, afraid of us; whilst their Situation renders any attempts of ours upon them in a manner Impracticable. Nothing new has happend since my last worth communicating—since finishing of our own Lines of Defence we, as well as the Enemy, have been busily Imployed in putting our Men under proper cover for the Winter—Our advanced Works, & theirs, are within Musket Shott of each other; we are obliged to Submit to an almost daily Cannonade without returning a Shott from our scarcity of Powder, which we are necessitated to keep for closer work than Cannon Distance whenever the red Coat gentry pleases to step out of their Intrenchments—Seeing no prospect of this, I Sent a Detachment about a Month ago into Canada by the way of Kennebec River under the Command of a Colo. Arnold—this Detachment consisted of 1000 Men and was Order’d to possess themselves of Quebec if possible, but at any rate to make a diversion in favour of General Schuyler who by this is in possession I expect of Montreal & St Johns; as I am not altogether without hopes Colo. Arnold may be of the Capitol—If so what a pretty hand the Ministry have made of their Canada Bill, and the Diabolical Scheme which was constructed upon it—I have also, finding we were in no danger of a visit from our Neighbours, fitted, and am fitting out, several Privateers with Soldiers (who have been bred to the Sea) and have no doubt of making Captures of several of their Transports, some of which have already fallen into our hands laden with Provisions.
I am obliged to you for your advise to My Wife, and for your

Intention of visiting of her, seeing no great prospect of returning to my Family & Friends this Winter I have sent an Invitation to Mrs Washington to come to me, altho’ I fear the Season is too far advanced (especially if she should, when my Letters get home, be in New Kent as I believe the case will be) to admit this with any tolerable degree of convenience—I have laid a state of the difficulties however which must attend the journey before her and left it to her own choice. My Love to my Sister and the little ones are sincerely tenderd and I am with true regard Yr Most Affecte Brother

Go: Washington

